Exhibit 10.5

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

AND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY AND PLEDGE
AGREEMENT dated as of November 27, 2016 (this “Agreement”) is entered into among
RESOURCES CONNECTION, INC., a Delaware corporation (“RCI”), RESOURCES CONNECTION
LLC, a Delaware limited liability company (“RCL” and together with RCI, the
“Borrowers” and each a “Borrower”), the Guarantors party hereto, and BANK OF
AMERICA, N.A., as Lender (the “Lender”). All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Guarantors and the Lender have entered into that
certain Credit Agreement dated as of October 17, 2016 (the “Credit Agreement”);

WHEREAS, the Borrowers, the Guarantors and the Lender have entered into that
certain Security and Pledge Agreement dated as of October 17, 2016 (the
“Security Agreement”);

WHEREAS, RCI has advised the Lender that it desires to pledge pursuant to the
Security Agreement one hundred percent (100%) of the Equity Interests owned by
RCI in Resources Global Professionals (Singapore) Pte. Ltd., a company organized
under the laws of Singapore, to the Lender, for the benefit of the Secured
Parties, to secure the Secured Obligations (the “RGP Singapore Pledge”); and

WHEREAS, in connection with, and to implement, the RGP Singapore Pledge, the
Borrowers and the Guarantors have requested that the Lender amend the Credit
Agreement and the Security Agreement, in each case, as set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

  1. Amendments to Credit Agreement.

(a) The following definitions are hereby added in Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Pledged Equity Request” means a request duly executed and delivered by a
Responsible Officer of RCI, in form and substance reasonably satisfactory to the
Lender, pursuant to which RCI requests that the Equity Interests of RGP
Singapore be required to be pledged pursuant to Section 6.14(a)(iii). For the
avoidance of doubt, it is hereby understood and agreed that the Pledged Equity
Request may only be delivered one (1) time during the term of this Agreement.

“Pledged Foreign Subsidiary” means each Foreign Subsidiary of RCI other than RGP
Singapore.

“RGP Singapore” means Resources Global Professionals (Singapore) Pte. Ltd., a
company organized under the laws of Singapore.



--------------------------------------------------------------------------------

(b) Section 6.14(a) of the Credit Agreement is hereby amended to read as
follows:

(a) Equity Interests. Cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than a FSHCO)
directly owned by a Loan Party, (ii) one hundred percent (100%) of the issued
and outstanding Equity Interests of RGP Singapore, and (iii) sixty five percent
(65%) (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (A) could not reasonably be expected to cause the
undistributed earnings of such Pledged Foreign Subsidiary or such FSHCO as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Pledged Foreign Subsidiary’s or such FSHCO’s United
States parent, and (B) could not reasonably be expected to cause any material
adverse tax consequences) of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
one hundred percent (100%) of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
each Pledged Foreign Subsidiary and each FSHCO, in each case, directly owned by
a Loan Party, in each case, to be subject at all times to a first priority
(subject only to nonconsensual Permitted Liens), perfected Lien in favor of the
Lender, for the benefit of the Secured Parties, pursuant to the terms and
conditions of the Collateral Documents, together with, to the extent requested
by the Lender, opinions of counsel and any filings and deliveries necessary in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Lender (it being understood that this
Section 6.14(a) shall only require perfection of the Lender’s security interest
under the Laws of the jurisdiction of organization of a Foreign Subsidiary
(including the execution and delivery of local law-governed pledge agreements)
(x) within ninety (90) days (or such longer period as the Lender permits in its
sole discretion) of the request of the Lender, and (y) if such Foreign
Subsidiary is a Material Foreign Subsidiary); provided, that, upon delivery by
RCI of the Pledged Equity Request and acceptance thereof by the Lender (such
acceptance not to be unreasonably withheld, conditioned or delayed),
Section 6.14(a) shall be deemed to be amended such that Section 6.14(a)(ii) is
deleted and replaced with “[reserved]” and the Equity Interests of RGP Singapore
shall be required to be pledged pursuant to Section 6.14(a)(iii) as if RGP
Singapore was a Pledged Foreign Subsidiary.

 

  2. Amendments to Security Agreement.

(a) The definition of “Pledged Equity” in Section 1 of the Security Agreement is
hereby amended to read as follows:

“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary that is directly owned
by such Obligor, (ii) one hundred percent (100%) of the issued and outstanding
Equity Interests of RGP Singapore, and (iii) 65% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Pledged
Foreign Subsidiary or such FSHCO as determined for United States federal income
tax purposes to be treated as a deemed dividend to such Pledged Foreign
Subsidiary’s or such FSHCO’s United States parent, and (B) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Pledged Foreign Subsidiary and each FSHCO, in each case, that is
directly owned by such Obligor, including the Equity Interests of the
Subsidiaries owned by such Obligor as set forth on

 

2



--------------------------------------------------------------------------------

Schedule 1(b) hereto, in each case together with the certificates (or other
agreements or instruments), if any, representing such shares, and all options
and other rights, contractual or otherwise, with respect thereto, including, but
not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor;

provided, that, upon delivery by RCI of the Pledged Equity Request and
acceptance thereof by the Lender (such acceptance not to be unreasonably
withheld, conditioned or delayed), the definition of “Pledged Equity” shall be
deemed to be amended such that clause (ii) above is deleted and replaced with
“[reserved]” and the Equity Interests of RGP Singapore shall be pledged in
accordance with the requirements set forth in clause (iii) above as if RGP
Singapore was a Pledged Foreign Subsidiary.

(b) Schedule 1(b) of the Security Agreement is hereby amended to read as set
forth on Schedule 1(b) attached hereto.

3.     Condition Precedent. This Agreement shall be effective upon receipt by
the Lender of counterparts of this Agreement duly executed by the Borrowers, the
Guarantors, and the Lender.

 

  4. Miscellaneous.

(a) The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement shall
constitute a Loan Document.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

(c) Each Loan Party hereby represent and warrant as follows: (i) such Loan Party
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Agreement; (ii) this Agreement
has been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity; and (iii) no approval,
consent, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Agreement.

 

3



--------------------------------------------------------------------------------

(d) The Loan Parties represent and warrant to the Lenders that (i) after giving
effect to this Agreement, the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality or reference to Material Adverse Effect) as of such earlier date,
and (ii) after giving effect to this Agreement, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(e) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(f) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO HERETO, AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:    

RESOURCES CONNECTION, INC.,

a Delaware corporation

    By:   /s/ Kate W. Duchene     Name: Kate W. Duchene     Title: Interim Chief
Executive Officer    

RESOURCES CONNECTION LLC,

a Delaware limited liability company

    By:   Resources Connection, Inc., its sole member     By:   /s/ Kate W.
Duchene     Name: Kate W. Duchene     Title: Interim Chief Executive Officer
GUARANTORS:    

RESOURCES HEALTHCARE SOLUTIONS LLC,

a Delaware limited liability company

    By:   /s/ Kate W. Duchene     Name: Kate W. Duchene     Title: Interim Chief
Executive Officer    

RGP PROPERTY LLC,

a Delaware limited liability company

    By:   Resources Connection, Inc., its sole member     By:   /s/ Kate W.
Duchene     Name: Kate W. Duchene     Title: Interim Chief Executive Officer    

SITRICK BRINCKO GROUP, LLC,

a Delaware limited liability company

    By:   Resources Connection, Inc., its manager     By:   /s/ Kate W. Duchene
    Name: Kate W. Duchene     Title: Interim Chief Executive Officer

RESOURCES CONNECTION, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT

TO SECURITY AND PLEDGE AGREEMENT



--------------------------------------------------------------------------------

LENDER:    

BANK OF AMERICA, N.A.,

as Lender

    By:   /s/ Angel Sutoyo     Name: Angel Sutoyo     Title: Senior Vice
President

RESOURCES CONNECTION, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT

TO SECURITY AND PLEDGE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1(b)

PLEDGED EQUITY

 

Name of Subsidiary

  

Name of

Owner / Obligor

   Number of
Shares    Certificate
Number    Percentage
Ownership    Percentage
Pledged

Resources Connection LLC

   Resources Connection, Inc.    N/A    N/A    100%    100%

Resources Healthcare Solutions LLC

   Resources Connection, Inc.    N/A    N/A    100%    100%

RGP Property LLC

   Resources Connection, Inc.    N/A    N/A    100%    100%

Sitrick Brincko Group, LLC

   Resources Connection, Inc.    N/A    N/A    100%    100%

Resources Global Professionals, Inc.

   Resources Connection, Inc.    100    N/A    100%    65%

Resources Global Professionals (Belgium) NV

   Resources Connection, Inc.    23,628    N/A    99.99576%    65%

Resources Global Professionals (Denmark) AS

   Resources Connection, Inc.    5,000    N/A    100%    65%

Resources Global Professionals (Germany) GmbH

   Resources Connection, Inc.    1    N/A    100%    65%

Resources Global Professionals (Ireland) Ltd.

   Resources Connection, Inc.    250    N/A    100%    65%

Resources Global Professionals Holdings B.V.

   Resources Connection, Inc.    18,000    N/A    100%    65%

Resources Global Professionals (Norway) AS

   Resources Connection, Inc.    59    N/A    100%    65%

M&D Selection AB

   Resources Connection, Inc.    N/A    N/A    100%    65%

Resources Global Professionals Sweden AB

   Resources Connection, Inc.    547    N/A    100%    65%

Compliance.co.uk Ltd

   Resources Connection, Inc.    67,136    N/A    100%    65%

Resources Connection Australia Pty Ltd.

   Resources Connection, Inc.    12,886    N/A    100%    65%

Resources Global Enterprise Consulting (Beijing) Co.

   Resources Connection, Inc.    N/A    N/A    100%    65%



--------------------------------------------------------------------------------

Resources Global Professionals (HK) Limited

   Resources Connection, Inc.    14,570,090    N/A    99.97%    65%

Resources Global Professionals (HK) Limited

   Resources Connection LLC    4,372    N/A    0.03%    65%

Resources Global Professionals (India) Private Ltd.

   Resources Connection, Inc.    9,999    N/A    99.99%    65%

Resources Global Professionals Japan K.K.

   Resources Connection, Inc.    200    N/A    100%    65%

Resources Global Professionals (Korea) Ltd.

   Resources Connection, Inc.    94,210    N/A    100%    65%

Resources Global Professionals (Singapore) Pte. Ltd.

   Resources Connection, Inc.    100,000    N/A    100%    100%

Resources Connection Taiwan, Ltd.

   Resources Connection, Inc.    16,898    N/A    70.5%    65%

Resources Connection Taiwan, Ltd.

   Resources Connection LLC    7,071    N/A    29.5%    65%

Resources Connection Mexico S de RL de CV

   Resources Connection, Inc.    N/A    N/A    39.4%    65%

Resources Connection Mexico S de RL de CV

   Resources Connection LLC    N/A    N/A    60.6%    65%

Resources Management Mexico S de RL de CV

   Resources Connection, Inc.    N/A    N/A    8.4%    65%

Resources Management Mexico S de RL de CV

   Resources Connection LLC    N/A    N/A    91.6%    65%